 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDRayWhitfieldFord,Inc.andAutomotiveSalesmen'sAssociation(A.S.A.), Independent.Cases 7-CA-5827 (2) and 7-RC-7517January 30,1968DECISION, ORDER, AND DIRECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn October 19, 1967, Trial Examiner WilliamSeagle issued his Decision in the above-entitledproceedings, finding that the Respondent had en-gaged in and wasengagingin certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered, the Trial Examiner's Deci-sion, the exceptions and brief and the entire recordin these cases, and hereby adopts the findings,'conclusions,2 and recommendations of the Trial Ex-aminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, Ray Whitfield Ford, Inc.,Taylor,Michigan, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommended Order, as somodified.1.Delete subparagraph (c) of paragraph 1 of theTrialExaminer's Recommended Order and sub-stitute in lieu thereof the following:"(c) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form labororganizations,tojoinorassistAutomotiveSalesmen's Association (A.S.A.), Independent, orany labor organization, to bargain collectivelythrough representatives of their own choosing, toengage in other concerted activities for the pur-poses of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activi-ties, except to the extent that such a right may be af-fected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclo-sure Act of 1959."2.The third indented paragraph of the Appen-dix attached to the Trial Examiner's Decision isamended to read:WE WILL NOT in any other manner interferewith, restrain or coerce our employees in theexercise of their rights to self-organization, toform labor organizations, to join or assist anylabor organizations, to bargain collectivelythrough representatives of their own choosingor to engage in other concerted activities forthe purpose of collective bargaining or othermutual aid or protection or to refrain from anyor all such activities.DIRECTIONIt is hereby directed that the Regional Directorfor Region 7 open and count the ballot of WilliamA. Raupp, and thereafter prepare and cause to beserved upon the parties a revised tally of ballots, in-cluding therein the count of the above ballot. If, ac-cording to the revised tally of ballots, the Union hasreceived a majority of the valid ballots cast in theelection, the Regional Director is directed to certifyAutomotive Salesmen's Association (A.S.A.), In-dependent, as the exclusive bargaining agent for theemployees in the appropriate unit. If, according tothe revised tally of ballots, the Union has notreceived a majority of the valid ballots cast in theelection, the Regional Director is directed to certifythe results of said election.1The complaint alleges and the answer admits that Respondent's grossvolume of business exceeds $500,000 per annum.2The Respondent excepts to the Trial Examiner's finding that RayWhitfield contradicted himself by placing his second conversation withformer employee Hughes in the summer of 1966 and thereafter inDecember of 1966, contending that the Trial Examiner's finding is basedon an obvious error in the transcript,since it isevident that Whitfield wasreferring to two separate conversations. We find merit in the Respond-ent's exception, since it becomes clear upon a careful examination of therecord that Whitfield was speaking of two conversations. However, thisapparently inadvertent error in no way affects the Trial Examiner's credi-bihty finding with respect to Whitfield, or our agreement with the TrialExaminer's ultimate findings hereinTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner: Pursuant to a Deci-sionand Direction of Election Issued by the RegionalDirector on October 31, 1966,' an election by secret bal-lot was conducted on December 8, 1966,among certainemployees of therespondent 2in order to determinewhether they desired to be represented for thepurposesof collectivebargainingby the AutomotiveSalesmen's1The union's petition in the representation proceeding was filed on July28,1966.2The unit found to be appropriate consisted of all new- and used-carand truck salesmen of the respondent except supervisory employees.169 NLRB No. 78 RAY WHITFIELD FORD, INC.Association, an independent union (hereinafter referredto as the A.S.A. or as the union). Of the approximately 16voters who were eligible to participate in the election, 5cast ballots in favor of the A.S.A. and 5 cast ballotsagainst it. The ballots of four voters were challenged,these being the ballots of Gerald Way, Michael Whitfield,Richard Guest, and William A. Raupp. The RegionalDirector sustained the challenges to the ballots of the firstthree named employees but held that since the ballot ofRaupp had been challenged by the employer on theground that he was not employed within the bargainingunit on the date of the election, and his discharge was al-leged to constitute a violation of Section 8(a)(3) and (1) ofthe National Labor Relations Act, as amended, the issueshould be resolved by a hearing before a Trial Examiner.He directed, therefore, that the representation proceedingand the complaint case, involving the alleged discrimina-tory discharge of Raupp, be consolidated for the purposeof the hearing.The charge in the complaint case, alleging the dis-criminatory discharge of Raupp on or about December 3,1966, had been filed by the union on December 16, 1966,and the Regional Director duly issued a complaintthereon on June 13,1967.Having been duly designated as the Trial Examiner, I,William Seagle, held a hearing with respect to the issuesin the consolidated proceeding at Detroit, Michigan, onAugust 9 and 10, 1967.Upon the evidence adduced at the hearing, the oral ar-gument presented by counsel for the General Counsel atthe hearing, the posthearing brief filed by counsel for therespondent, and in view of my observation of thedemeanor of the witnesses, I hereby make the followingfindings of fact:I.THE RESPONDENTThe respondent, Ray Whitfield Ford, Inc. (hereinafterreferred to as Whitfield Ford), is a corporation whichmaintains its only office and place of business at 10725South Telegraph Road, in the city of Taylor, State ofMichigan (hereinafter referred to as the dealership)where, at all material times, it has been engaged as afranchised dealer in the retail sale and distribution of au-tomobiles and related products manufactured by the FordMotor Company.During the year ending December 31, 1966, which isa representative period, the respondent, in the course andconduct of its business operations, purchased and causedto be transported and delivered at its Taylor, Michigan,dealership automobiles and parts, as well as other goodsand materials, valued in excess of $50,000, and these au-tomobiles, parts, goods and materials were transportedand delivered to its said dealership directly from pointslocated outside the State of Michigan.During the same representative period, the respondent,in the course and conduct of its business operations, soldand distributed at its Taylor,Michigan, dealershipproducts valued in excess of $50,000, and these productswere shipped from its said dealership directly to pointslocated outside the State of Michigan. The respondent ad-mits that at all material times it has been an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act, and I so find.II.THE LABORORGANIZATION INVOLVED485AutomotiveSalesmen'sAssociation(A.S.A.), Inde-pendent, is,and at all material times has been,a labor or-ganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESWhitfield Ford is entirely owned by Ray Whitfield orhis family. Ray Whitfield is president and treasurer of thisfamily corporation. The dealership has a new-car depart-ment, a used-car department, a parts and service depart-ment, a bump shop, and an office force. It is only materialto note that at the time of the election on December 8,1966, the new-car department had approximately 10salesmen, who were supervised by one James Christie,the sales manager,3 who had the power to hire or fire em-ployees in his department without consulting with Whit-field, and that the office force was supervised by oneMiles Eckler, who also had the power to hire and fire em-ployees in his department without_consulting with Whit-field.The record is very sketchy so far as the organizationaleffort of the union is concerned. The attempt to organizetheWhitfield Ford car salesmen seems to have com-menced in June or July 1966, and also seems to have beenopposed from the very beginning by Whitfield. Shortlyafter the union began its effort to organize the 'carsalesmenWhitfield arranged to have a meeting at thedealership at 8:30 in the morning to which both the new-and used-car salesmen were invited. The meeting was ad-dressed by Whitfield, who in his talk to the salesmenstressed that if the union organized only his dealership, hewould have difficulty staying competitive in the market,and that he also feared that the union would force earlyclosing hours, and the elimination of Saturday as a work-ing day.The union seems to have been a frequent topic of con-versation at the dealership between Whitfield's meetingwith the salesmen and the election. Whitfield often hadlunch with one or another of the salesmen, and it is hardto imagine that the union would remain unmentioned.Christie, the sales manager, also often discussed theunion with the salesmen on the sales floor of the dealer-ship, presumably when they had no customer to dealwith. But there is nothing to show that any of these con-versationsbetweenWhitfield and Christie and thesalesmen were anything but casual, or were not initiatedby the salesmen themselves. Indeed the salesmen at-tempted to get Christie to sign up for the A.S.A. Thus itcannot be said that these conversations amounted tocoercive or systematic interrogation.Counsel for the General Counsel produced only twowitnesses,apartfromRaupp himself,who gavetestimony, which, if true would establish independentviolations of Section 8(a)(1) of the Act. These two wit-nesseswere Edwin S. Hughes and Michael WilliamParker, who prior to the election had been employed asnew-car salesmen at Whitfield Ford, and both of whomhad been discharged by Whitfield. Hughes testified to aluncheon conversation with Whitfield in the latter part ofJuly 1966 in which Whitfield attempted to get him toabandon the union by telling him that he was "managea-ble [Sic] material," and that his union activities could3Christie became sales manager on August 15, 1966. Previously, oneGeorge Kolb had been thesales manager. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave severerepercussionsupon him and his family whomWhitfield knew.Hughes alsotestified to a conversationwith Whitfield shortly after the election when he visitedthe dealership after being beatenup at a union meeting.According to Hughes, Whitfield on this occasion told himto get out of the A.S.A., if he did not wish to get hurt.Parker testified to a conversation with Whitfield in whichthe latter allegedly told him that he would be fired if heengaged in picketing.Counsel for the respondent attacks the credibility ofHughes andParker, and, while I agree that Parker wasshown to be a wholly untrustworthy witness, whosetestimony should be rejected, I perceive no valid reasonfor rejecting the testimony of Hughes, despite hisdischarge by the respondent, which does not seem to meto be sufficient to discredit him as a witness. There is allthe more reasonfor accepting his testimony in view of thevague andcontradictory testimony of Whitfield in hisdual capacityas a witnessfor the General Counsel4 andfor the respondent. As a witness for the General Counsel,Whitfield testified that he could have had lunch withHughes inAugust 1966 (he could not recall it and did notdeny it) and that he could not recall what they may havetalked about. As a witness for the respondent the nextday, Whitfield flatly denied having any conversation withHughes in the summerof 1966, or telling him that hisA.S.A. activities could lead to severe repercussions, orthreateningHughes and his family. Whitfield lent furthercredence to Hughes' testimony, moreover, when he ad-mitted having a conversation with Hughes after he hadbeen beaten up at the unionmeeting.He first placed thissecond conversationin the summerof 1966, and thenplaced it after the election, which was in December,which could hardly be part of the summer of 1966. As forwhathe said to Hugheson this occasion, Whitfield firsttestified that all he said to Hughes was: "You had betterwatch yourself. Those guys can get rough." But a fewminutes later,when asked whetherin hisconversationwith Hughes' family was discussed, he testified: "Well, Ihappen to know Mr. Hughes' family," and I said,"You've got a nice family. You owe it to your family andyourself to take care of yourself, so you can work." The"family"motive seemsto have been a favorite of Whit-field indiscussingthe A.S.A. with hissalesmen.Under date of December 1, 1966, which would be aweek before the election, Whitfield mailed a circularletter to thesalesmen inwhich he sought to persuadethem to voteagainst the union.He pointed out to themthat in collectivebargaininghe could refuse to sign anycontract embodying unreasonable union demands, and re-minded them that the union could bargain away theirpresentbenefits.He also remindedthem that if he did notagree to a contract, the only step that the union could takewould be to strike, in which event he could hire replace-ments,and their jobs would be gone. All the union wasafter, he concluded, was their dues. Subsequently, whena strike did materialize,5 Whitfield promoted one of thenew-car salesmen, whose name was Wayne D. Allen, andwho had refused to join the strikers, although he had beenthe union observer at the election, to a group leadership,which brought him increased compensation by way ofover-riders on the sales made by the other salesmen.There is no doubt that Whitfield was opposed to havinghis salesmen belong to the A.S.A. However, neitherWhitfield's speech nor his promotion of Allen is chargedto have been an unfair labor practice.6 The principal un-fair labor practice that is charged in the complaint, how-ever, is the discriminatory discharge of William A.Raupp, the new-car salesman, who had joined and sup-ported the A.S.A. on December 3, 1966, 5 days beforethe scheduled election. Raupp was not discharged byWhitfield but by James Christie, the new-car salesmanager, who informed his employer of the discharge ofRaupp only after he had made and carried out the deci-sion.During the week ending December 3, 1966, Christieinvited three of the salesmen to have lunch with him. Thefirst two salesmen to whom such invitations were ex-tended were named Bob Brown and Buford Lewis. Thethird salesman was Raupp, who, as the time for lunch ap-proached on December 2, which was a Friday, was askedby Christie to have lunch with him. The invitation wasunusual for Christie had never before asked Raupp tohave lunch with him in the period of over a year that hehad been employed at Whitfield Ford. Christie did nottake Raupp to lunch, moreover, to any eating place rightacross the street from the dealership. He made it manifestthat the occasion was very special by taking Raupp to arestaurant in the Melody Lane Motel which was located10 to 12 blocks from Whitfield Ford, and which Christiedescribed as "nice." The check for both Christie and hisguest came to a sum between $3 and $4, and Christie paidit but charged it to Whitfield Ford as a company expense.So far as the conversation between Christie and Raupp atthe lunch is concerned, the testimony of the participantsisutterly irreconcilable but I resolve the conflict bycrediting the testimony of Raupp. Christie failed to in-spire confidence either by his demeanor when testifying,or by the nature of the testimony which he gave.As soon as Christie and Raupp were seated, the salesmanager started to talk about the A.S.A. He told RauppthatWhitfield was "shaken up about the union," andaskedRaupp what he personally thought about theA.S.A. Raupp's reply to this question was that he was forthe union 100 percent, and when Christie asked him whyhe was for the union, Raupp replied that it was because ofthe benefits which he hoped to derive from his unionmembership. In the course of the conversation about theunion,Christie related to Raupp how the union had triedto organize Bob Ford's, a dealership where he had previ-iHe was called as witnessby counsel for the General Counsel undersection 43(b) of the FederalRulesof Civil Procedure.The strikebegan on March1, 1967.Counsel for the General Counsel also contended' vehemently at thehearing thatthe respondent's antiunion animusor hostility was demon-strated byits designation of MilesEckler, its office manager, as its ob-server at the election.ItwasEckler whochallenged Raupp. I do not at-tach any.particular significanceto Eckler's role.It isprovided in Section102.69 of theBoard'sRules and Regulations:"Any party may berepresentedby observers of itsown selection, subject to such regulationsas the regionaldirector may prescribe." While in itsdecisions in electioncases, the Board has discouraged the designationof supervisory em-ployeesper se,being left to the sound discretion of the Regional Director.See, for instance,Harry Manaster & Bro.,61 NLRB 1373;Burrows &Sanborn,84 NLRB 304;Parkway Lincoln-Mercury Sales,84 NLRB475; The Ann Arbor Press,88 NLRB 391;Peabody Engineering Com-pany,95 NLRB 952. Before a judgment may be reached in the presentcase, the surrounding circumstances must be fully established,and thiswas not done. The Regional Director did not recommend that the election.be set aside because Eckler had been designated as an observer. On theother hand, the contention of counsel for the respondent that Whitfieldcannot be regarded as opposed to the A.S.A. because he hired Pappaswith full knowledge that he was a member of the A.S.A. is contrary to theevidence of Pappas whose evidence I credit. RAY WHITFIELD FORD, INC.ously worked, but where the union's efforts had failed.Christie also expressed the opinion that it would fail atWhitfield Ford.He went on to counsel Raupp to think ofhis family but the latter remarked that he was thinking ofhis family when he joined the union, for he expected toderive some benefits by being a member of the union.Christie then warned Raupp that if he persisted in hisunion activities he would have to find another line ofwork, for no automobile company would hire him if itknew of his record of union activities. Raupp replied thata good automobile salesman could always get a job.Christie then asked Raupp how he intended to vote in theelection, and when Raupp declared that his vote woulddefinitely be a "yes" vote, Christie threatened that the"yes" votes would be weeded out of the organization(these were his exact words). As they finished their lunch,Christie remarked to Raupp that he appreciated hiscalling a spade a spade,but added that: "I know youcome in late in the morning but you stay every night untilit is time to turn the key."This referred to the fact that Raupp was not in-frequently late in coming in to work in the morning buttardinesswas quite common among the automobilesalesmen.There was supposed to be a schedule of regularworking hours, which were 9 a.m. to 9 p.m. on Mondays,8:30 a.m. to 9 p.m. on Tuesdays,9 a.m. to 6 p.m. on Wed-nesdays, 8:30 a.m. to 9 p.m. on Thursdays, and 9 a.m. to6 p.m. on Fridays and Saturdays. This schedule of work-ing hours was, however, largely honored in the breach bythe salesmen.They often came in late even on Tuesdayswhen there were sales meetings,despite thefact that theywould miss part of the meeting which it was desirable forthem to attend. No salesman had ever been fired for tardi-ness,however, and the only penalty exacted for beingtardy was a voluntary contribution to what was known asthe "late fund." These contributions ran from a dollar up,and the money in the late fund was used to finance the an-nual Christmas party.It appears,however,that in thesummer of 1966-it was either in June orJuly-the latefund was abolished when George Kolb, who was then stillsales manager,began levying fines of $5 and even $10,and Raupp and another salesman by the name of JimPaver complained to Whitfield. Christie in his testimonyabout the late fund enumerated no less than 8 out of the10 salesmen who, at one time or another had contributedto the late fund. In fact Christie himself had made a $5contribution to the late fund before it had been abolished.Raupp reported for work at the dealership at about9:10 a.m. on Saturday, December 3. He parked his car onthe side lot,right alongside the showroom window, andentered the dealership. He found Christie standing in thesales office door. Indeed, Christie was watching out forRaupp's arrival,and motioned to the latter to come over.Raupp walked over to where Christie was standing, andthe latter told Raupp that he was terminating his employ-ment.Raupp asked:"What for?" and Christiereplied:"For being late." Raupp did not leave the dealership im-mediately because he had to wait for transportationhome.While he was waiting, at least two other salesmenreported for work. These were David T. Pappas, whocame in about 10:30 a.m. and Wayne D. Allen, who camein about 11:30 a.m. The latter testified, however, that hehad telephoned to Christie and obtained permission tocome in later. Of course, neither Pappas nor Allen wasdischarged by Christie.In attempting to explain Raupp's discharge,Christietestified that his purpose in inviting Raupp to have lunch487with him had nothing to do with the union situation. Ac-cording toChristie,business was very bad at the end ofNovember 1966.Sales in the automobile industry weredown from 18 to 22 percent and sales at Whitfield Fordwere down about 33 percent.According to Christie, hedecided to have lunch with Raupp,who had fallen downbadly in his individual sales performance,in order to "gethim on the ball." Thus, Christie testified on direct ex-amination:Q.What didyou say and what did he say [at thelunch]?A.Well, Istarted to point out the decline in oursales picture,and we would have to do something asa group and individually to bring it back up,and hisindividual performance was not what I thought wasup to par,and I thought we had better discuss it andsee if we could get him on the ball,so to speak. Andat that point he interrupted me and said,if I had himthere to talk about the union he was a "yes" vote,and he didn't give a damn who knew it.Q.Wasanything else said?A.Yes.I said the union was of no consequenceto me one way or the other.Iwas interested only inmy job,which was selling cars.And since he wasworking for me that he should get on the ball and dothings that he had done when he had good monthsand sold cars.And Italked about mailing programsand contacting people, and I told him if he went back,remembered what he had done and got back on a pro-gram like that,he could increase sales and bring themback up where they belonged,which was what Iwanted.Q.Wasanything else said?A.He indicated that he hadn't been doing exactlythe amount of work that he should be doing. Heagreed that sales were down,and he said he wouldtry harder.And Ielicited a quota from him for themonth of how many cars he would try to sell and howmany trucks he. would try to sell, which would besatisfactory to he and I.Q.Do you remember what that quota was?A. It wastwelve cars and two trucks,I'm prettysure.Q.Wasanything else said that you can recall?A.Well, Ipointed out to him one of the reasonsI thought his production wasn't as it should be. Hehad a habit of coming in to work late, showing a lackof interest in the job,and I thought he should be com-ing to work on time,and this would be a good start,and I said to him,"Bill, do yourself and myself afavor,and start getting to work on time,the way youshould." And he promised me that he would.Q.Wasanything else said,that you recollect?A. I believethat ended our conversation.According to Christie,Raupp did not get to work onSaturday morning until 9:30, rather than 9:10.Askedwhether he was waiting for Raupp,Christie testified: "Iwas watching for him." And he testified further that"since he had come in late and chose to disregard adirective"that he had given him,he had no alternative butto discharge him, whereupon Raupp remarked that he felt"this was coming"and he should have left the dealershipbefore it happened.During his cross-examination,Christie was asked whether he had warned Raupp theprevious day that he would be fired if he were ever lateagain, and at first he replied flatly in the negative butasked again whether he had ever warned Raupp that he 488'DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould be firedif he were late, he replied:"I told him thatIwould have totake action"[emphasis supplied].Finally,on redirect examination,when he was askedagainwhetherhe had warned Raupp, he replied: "I didn'ttell him he would be fired,but I told him if he didn't startcoming in to work on time, the way he should I would beforced to takedrasticaction"[emphasis supplied].Christiehad testified during his direct examination thatallhe had saidabout theunion duringhis lunch withRaupp was that it was no concernof his, and then onlywhen Raupp confessedthat he was a "yes" vote. Duringhis cross-examination,he revealedhowever, that he musthave saidconsiderablymore thanthat. Asked specificallywhetherhe had said anything to Raupp"about hisfamily,his future and his security," he testified: "I could verywell have said-as a matterof fact, I do believesaying tohim that he was married and had twochildren,and he saidyes, thathe was the sole supportof them, and certainlythe type ofsaleshe had in November it was hard to sup-port afamily on that kind of money,and if he would up-grade his sales by doing thework that he should." Askedwhether in saying thishe did not have theunion in mind,Christie deniedit buthe was confronted with astatementin his prehearingaffidavitwhich was as follows: "I in-dicated tohim I wanted the cars sold, regardless of whatwas going on.I had in mind the unionefforts,of whicheveryonewas aware[emphasis supplied].Apart fromany consideration of demeanor,Christie'saccountof his lunch withRaupp strainscredulity. It ishard to believethathe would have chosen such a convivi-al occasion as lunch in a nice restaurant at some distancefrom thedealership if his purposewere to takeRaupp totask for slackening in his efforts,and to urge him to turnover a new leaf.The natural place for such a showdownwould be Christie's office in the dealership.If Christiewanted to assure a degree ofprivacy, which he might nothavehad inhis office, the more likelyexplanation of hisbehavioris that he wanted tohave a conversation withRaupp in which he would be ableto say what,he was anx-ious,nobody should overhear. Moreover, what Christieclaimedto be the subjectof his conversationwith Rauppat the lunch only inspiresfurther disbelief.There isnothing to show that Raupp stood in need of a talking to,or that talking to him to "get on theball," would do anyappreciable good.Raupp was not personallyresponsiblefor the decline in sales at the dealership,which onlyreflected a slump in business in the automobileindustryas a whole.As a matter of fact, he was a verygood new-car salesman,and almostevery monthhe exceeded histarget sales schedule.None otherthanWhitfield, who didnot himself discharge Raupp,so testified.Even if it weretrue that Raupp came in latemore frequently than anyother salesman,this,obviously, had not affected his per-formance,and therewould havebeen no point in makingan issue of it. Even in his own testimonyabout what hesaid to Raupp at the lunch,Christie mentionedRaupp'sown tardiness last, more or less as an afterthought.A disproportionateamount ofthe recordin the presentcase is taken upwiththe questionswhether the new-carsalesmen were required to adherestrictly tothe long,scheduled hours,and whether some of them,includingRaupp,werehabitually more tardy than others. It is ap-parent from the testimonyas a whole that there was aschedule ofhours but that lateness was common.Probably thebasic reasonfor this wasthat coming inearly in the morning was not importantto the proper per-formance of an automobile salesman's job. Since the new-car salesmen themselves were compensated only on acommission basis,their employer was not paying them,moreover,for lost time when they came in a little late.The mere fact that the new-car. salesmen were notrequired to punch a timeclock is in itself a clear indicationthat time was not regarded as of the essence.Another in-dication of this is the failure of the management at Whit-field Ford to keep any records of tardiness,except duringthe period that the late fund was in existence,and this wasnot so much a record of tardiness as of amounts con-tributed.But even this record the respondent failed toproduce,and contented itself with inviting its witnessesto make random guesses at the comparative lateness ofRaupp and other employees.Christie testified at first thatRaupp and another salesman by the name of Jim Paverwere the largest contributors to the late fund,and thatthey were about even in this respect,but later in histestimony Christie relegated Raupp to second place. Butafter the late fund had been abolished and after Christiehad taken over as new-car sales manager,he had held ameeting with the new-car salesmen,and, according to hisown testimony,he had told them at this meeting that hewas "wiping the slate clean."Asked about Raupp's tardi-ness in the months immediately preceding his dischargeChristiemade it evident that he was no better at thisguessing game thanany otherwitness.Actually the extent of the tardiness of Raupp, or of anyother of the new-car salesmen,presents an almost whollyirrelevantissue, for it was Christie's contention that hefired Raupp not for mere tardiness but for an aggravatedform of tardiness,consisting of his disregarding his"directive" not to be late for work the very next workingday after his directive had been issued-in other words,because of Raupp's blatant defiance.If I could believeChristie's testimony, I could conceivably find that he wasjustified in discharging Raupp, notwithstanding that tardi-ness was quite common at the Whitfield Ford dealership.Not believing Christie's testimony, however,the conclu-sion seems to me to be inescapable that Christiedischarged Raupp when he learned during his conversa-tionwith the latter at lunch on December 2 that herepresented a sure"yes" vote forthe union.There isnothing to show that Raupp sparked the union drive orwas otherwise prominent in the union or that eitherChristie or Whitfield believed that he was principallyresponsible for the union situation.The bargaining unitwas so small, however, that it must have been evident toeveryone that the election might be decided by a singlevote,which indeed turned out to be the case.I am con-vinced that Raupp was discharged to influence the resultof the election.Counsel for the respondent seeks to make much'of thefact that counsel for the General Counsel failed to call aswitnesses Bob Brown and Buford Lewis whom Christiealso took to lunch."Assuming Christie was on a cam-paign to intimidate voters,"counsel for the respondentasks, "where were Brown and Lewis at the hearing in theinstant case?" The answer to this question lies in its er-roneous assumption.Ihave not assumed that Christiewas "on a campaign to intimidate voters."Ihave as-sumed that his object was to intimidate only one voter,namely Raupp.The record is devoid of evidence as towhat Christie's purpose was in lunchingwithBrown andLewis, and it may or may not have had anything to dowith the union situation.Indeed the record does not evenshow whether Brown and Lewis were prounion or anti-union or whether they are still employed by the respondent RAY WHITFIELD FORD, INC.489and available as witnesses, either to the General Counselor to counsel for the respondent. In these circumstancesitwould be pointless to speculate as to what theirtestimony would have been if they had been called as wit-nesses.fluence the result of a forthcoming election,the respond-ent has committed unfair labor practices affecting com-merce, within the meaning of Section 8(a)(1) and (3) ofthe Act.RECOMMENDED ORDERIV.THE REMEDYIn view of the serious nature of the violation involvedin the discharge of William A. Raupp, I shall recommenda broad form of cease-and-desist order, restraining therespondent from infringing upon any of the rights guaran-teed to employees by Section 7 of the Act.To remedy the discharge of William A. Raupp, I shallalso recommend, by way of affirmative relief, that therespondent offer to him immediate and full reinstatementto his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privilegespreviously enjoyed by him, discharging, if necessary, anynew employee hired subsequent to the date of hisdischarge in order to replace him. I shall also recommendthat the respondent make William A. Raupp, whole forany loss of pay he may have suffered by reason of hisdischarge by payment to him of a sum of money equal tothe amount which he would normally have earned aswages from the date of his discharge to the date of therespondent's offer of reinstatement, less his net earningsduring the said period. The amount of backpay is to bedetermined in accordance with the formula prescribed inF.W. Woolworth Company,90 NLRB 289, and interestis to be computed on the amount so determined in ac-cordance withIsis Plumbing & Heating Co.,138 NLRB716.CONCLUSIONS OF LAW1.The respondent, Ray Whitfield Ford,Inc., is an em-ployer engaged in commerce, or in an industry affectingcommerce, within the meaning of Section 2(6) and (7) ofthe Act.2.Automotive Salesmen's Association (A.S.A.), In-dependent, is a labor organization within the meaning ofSection 2(5) of the Act.3.By coercively interrogating two of its employeesconcerning their union activities and sympathies; by inti-mating that theirunionactivities could have severereprecussions on them and their families; by threateningto weed out prounion employees; by questioning one ofitsemployees about how he intended to vote in theforthcoming election; and by threatening to blackball himin the automobile industry if he continued his union ac-tivities, the respondent has interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed to them in Section 7_ of the Act, and hasthereby committed unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) of the Act.4.By discharging William A. Raupp, one of its em-ployees, on December 3, 1966, because he had engagedin unionor other concerted activities, and in order to in-Upon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend that the respondent, Ray Whit-field Ford, Inc., its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Interrogating any of its employees coercively con-cerning their union activities and sympathies; intimatingto any of its employees that their union activities couldhave severerepercussionson them and their families;threatening to weed out prounion employees;questioningany of its employees concerning how they intend to votein any forthcoming election; or threatening to blackballany of its employees in the automobile industry if theycontinue theirunionactivities.(b)DiscouragingmembershipinAutomotiveSalesmen's Association (A.S.A.), Independent, or anyother labor organization of its employees, by dischargingany of its employees, or in any other manner, discriminat-ing againstthem with respect to their hire or tenure of em-ployment or any term or condition of their employment.(c)In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action in order to ef-fectuate the policies of the Act:(a)Offer to William A. Raupp immediate and full rein-statement to his former or substantially equivalent posi-tion, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay hemay have suffered by reason of the discriminationagainsthim in the manner and to the extent set forth in section IVof this Decision entitled "The Remedy."(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying allpayroll records and other data necessary to give effect tothe backpay requirement.(d)Post at its dealership at 10725 South TelegraphRoad, city of Taylor, State of Michigan, copies of the at-tached notice marked "Appendix."7 Copies of saidnotice, on forms provided by the Regional Director forRegion7, after having been duly signed by the respond-ent'srepresentative, shall be posted by the respondentimmediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter,in con-spicuous places, including all places wherenotices to em-ployees are customarily posted. Reasonable steps shall betaken by the respondent to assure that said notices are notaltered, defaced, or covered by any other material.' In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order." 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the said Regional Director,inwriting,within 20 days from the date of this Decision,of whatsteps respondent has taken to comply herewith. 8IT IS ALSO RECOMMENDED that the challenge to the bal-lot of William A. Raupp be overruled,and if it is found tohave been cast in favor of the petitioning union,that thesaid union be certified as the duly designated bargainingagent of the employees in the appropriate bargaining unit.8 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify said Regional Director,in writing, within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOT coercively interrogate our em-ployees concerning their union activities and sym-pathies; nor intimate to them that such activitiescould have severe repercussions upon them and theirfamilies;nor threaten to weed out prounion em-ployees; nor question our employees as to how theyintend to vote in any Board-conducted election; northreaten to blackball any of our employees in the au-tomobile industry if they continue their union activi-ties.WE WILL NOT discourage membership in Automo-tive Salesmen'sAssociation(A.S.A.), Independent,or in any other labor organization of our employees,by discriminating with respect to the hire or tenure oftheir employment or any term or condition of theiremployment.WE WILL NOT in any like or related manner inter-fere with,restrain,or coerce our employees in the ex-ercise of the right to self-organization,to form labororganizations,to join or assist the above-named orany of their own choosing,and to engage in any otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL offer to William A.Raupp immediateand full reinstatement to his former or substantiallyequivalent position without prejudice to his seniorityor other rights and privileges and make him whole forany loss of pay he may have suffered by reason ofour discrimination against him.All our employees are free to become or remain, or torefrain from becoming or remaining,members of anylabororganizationasconditionof employment asauthorized by Section 8(a)(3) of the Act.RAY WHITFIELD FORD, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon- applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding,1249 Washington Boulevard,Detroit,Michigan48226,Telephone 226-3244.